DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 08/10/2021 is acknowledged.  Claims 1, 2, and 4 have been amended.  Claim 3 has been cancelled.  Claims 1-2, 4-19 and 21-28 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 05/10/2021.

Response to Arguments
In regards to Applicant’s argument that “However, in Kontomaris, vapor converted through the heat exchanger (40) is transferred to the expander (32'), at least a portion of the heat energy supplied from the heat source by the expansion process of the expander (32') is transferred to the power generating device (30'), and the vapor discharged through the expander (32') is transferred to the condenser (34') to be condensed. The present invention on the other hand discloses that the evaporator (290) performs heat exchange to convert into steam, and that the steam passes through the small turbine (231) and the small generator (232) within the power the present invention and Kontomaris differ from each other in the feature of producing power using the vapor formed by the heat exchange.” (emphasis original) Applicant appears to be alleging that the present invention differs in that steam passes through both the small turbine 231 and the small generator 232, as opposed to the Kontomaris reference in which vapor passes through only the expander 32’ (turbine [0034]), which drives the electric power-generating device 30’ (generator) through a shaft. Respectfully, that is not the case in the present invention, which describes that steam drives turbine 231 to rotate, which in turn drives generator 232 to rotate through a shaft, see page 37, second full paragraph of the specification of the instant application: “Fluid energy of the steam may be converted into mechanical energy while circulating the small turbine 231 and the mechanical energy may be converted into electric energy while rotating the small generator 232 connected through the shaft, thereby producing electric power.” 
In regards to Applicant’s argument that “The present invention uses emergency power by charging power which has been generated by passing through the small turbine and the small generator via the internal/external electric power system. Although Kontomaris discloses that power is generated by supplying heat to the power-generating device, the feature that the generated power is used again for the device or the like is not taught or suggested by Kontomaris.
Accordingly, Applicant's arguments have been fully considered but they are not persuasive. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 should read “an evaporation section connected to the external reactor vessel cooling section to cause a heat exchange between [[the]] a fluid inside the external reactor vessel cooling section and the condensed water of the condensed water storage section, wherein the system further comprises: a first circulation part defined between the external reactor vessel cooling section and the evaporation section such that [[a]] the fluid from the external reactor vessel cooling section flows therealong; and a second circulation part provided sequentially along the evaporation section, the power production section, the condensation heat exchange section, and the condensed water storage section, such that [[a]] the fluid for operating the small turbine flows therealong” to differentiate between the two fluids in the two circulation parts.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 12-14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
First, it is noted that claim 1 has been amended to recite the features of original claim 3 including an evaporation section 290 to cause a heat exchange between the fluid inside the external reactor vessel cooling section 220 (which flows in a first circulation part between the external reactor vessel cooling section 220 and the evaporation section 290) and the condensed water of the condensed water storage section 250 (which flows in a second circulation part through the evaporation section 290, the power production section 230, the condensation heat exchange section 240, and the condensed water storage section 250). That is, claim 1 as amended recites the dual circulation loop arrangement of Figs. 2A-E. 
On the other hand, dependent claims 2 and 18 require condensed water in the condensed water storage section to be supplied to the external reactor vessel cooling section, and dependent claims 12-14 require fluid of the external reactor vessel cooling section to be applied to the power production section. That is, these claims recite the single loop arrangement of Figs. 1A-E. 
It appears that Applicant is combining characteristics from two different embodiments, those of Figs. 2A-E and those of Figs. 1A-E. There is no support in the original disclosure for the combination of these characteristics in a single embodiment. For that reason, the combinations recited in claims 2, 12-14, and 18 constitute new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9, 17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelisson US 2010/0260302 in view of Kim et al. US 2014/0334590, Burns et al. US 7,975,484, and Kontomaris US 2013/0104548.
Regarding claim 1, Pelisson discloses:
An external reactor vessel cooling and electric power generation system, comprising: 
a reactor vessel 4; 
the reactor vessel 4 producing steam [0055] [0115];
an external reactor vessel cooling section 16, 6 formed to enclose at least part of the reactor vessel 4 so as to cool heat discharged from the reactor vessel 4; 
a power production section 32 including a small turbine [0070] and a small generator [0092] to generate electric energy using a fluid that receives heat from the external reactor vessel cooling section 16, 6; 
a condensed water storage section 38 to collect therein condensed water generated from condensation of steam [0083], 
wherein the fluid receiving the heat from the reactor vessel 4 is circulated (via circulating pump 40 [0086]).

Pelisson is silent regarding:
in addition to the power generation from the external reactor cooling section driving turbine 32 as discussed above).
Kim teaches (see Fig. 7):
a steam generator 73a disposed inside the reactor vessel 73 and receiving water from a feed water system 75 to produce steam.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the reactor in Pelisson (PWR, BWR, or any other type [0115]) with that taught by Kim (integral SMART reactor) as suggested by Pelisson at [0115] and for the advantage of providing a reactor with a simple, integral design in which the major components are all contained within the reactor vessel. 

The combination of Pelisson and Kim is silent regarding:
a condensation heat exchange section to perform a heat exchange of the fluid discharged after operating the small turbine, and condense the fluid to generate condensed water (Pelisson at [0083] teaches that steam is condensed and collected in the water reserve 38, but is silent regarding a condensation heat exchange section).
Burns teaches:
a condensation heat exchange section 12 to perform a heat exchange of the fluid discharged after operating the small turbine 10, and condense the fluid to generate condensed water (“transferring heat from exhaust steam to cooling water” col. 1, l. 44-45).


The combination of Pelisson, Kim, and Burns is silent regarding:
an evaporation section connected to the external reactor vessel cooling section to cause a heat exchange between the fluid inside the external reactor vessel cooling section and the condensed water of the condensed water storage section, 
wherein the system further comprises: 
a first circulation part defined between the external reactor vessel cooling section and the evaporation section such that a fluid flows therealong; and 
a second circulation part defined sequentially along the evaporation section, the power production section, the condensation heat exchange section, and the condensed water storage section, such that a fluid flows therealong. 
Kontomaris teaches (see Fig. 2):
an evaporation section 40’ connected to the heat source 46’ (analogous to the external reactor vessel cooling section) to cause a heat exchange between the heat source 46’ and the condensed water of the condensed water storage section 36’, 
wherein the system further comprises: 
a first circulation part defined between the heat source 46’ and the evaporation section 40’ such that a fluid flows therealong; and 

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Pelisson, Kim, and Burns with that of Kontomaris for the advantages of providing flexibility by facilitating the use of various fluids for sensible heat transfer, making servicing of either the heat source (reactor vessel and external cooling section) or the Rankine system (power production section) easier since the two systems can be more easily isolated or separated, and simplifying the heat exchanger design (Kontomaris [0101-0102]). 

Regarding claim 4, the combination of Pelisson, Kim, Burns, and Kontomaris teaches:
wherein the first circulation part is circulated by a single-phase fluid (“high-boiling point fluids such as glycols, brines, silicones, or other essentially non-volatile fluids may be used for sensible heat transfer in the secondary loop arrangement described” Kontomaris [0102]).

Regarding claim 5, the combination of Pelisson, Kim, Burns, and Kontomaris teaches:
wherein the power generation system is operated during a normal operation of a nuclear power plant and during an accident of the nuclear power plant to produce electric power (power generated from reactor vessel 4 and turbine 32, Pelisson [0055] [0064] [0092]). 

Regarding claims 8 and 9, the combination of Pelisson, Kim, Burns, and Kontomaris teaches:

wherein the emergency power is supplied as power for operating a safety system of the nuclear power plant during the accident of the nuclear power plant, opening and closing a valve for the operation of the safety system, monitoring the safety system, or operating the external reactor vessel cooling and electric power generation system (Pelisson [0092]).

Regarding claim 17, the combination of Pelisson, Kim, Burns, and Kontomaris as set forth above is silent regarding:
wherein the condensed water storage section is disposed below the condensation heat exchange section to collect the condensed water generated in the condensation heat exchange section. 
However, Kim further teaches (see Fig. 1):
wherein the condensed water storage section 110 is disposed below the condensation heat exchange section 122 to collect the condensed water generated in the condensation heat exchange section (“The heat exchanging portion 122 may be connected to the emergency cooling tank 110 such that the fluid which has lost heat and flows down due to the density difference can be collected back into the emergency cooling tank 110” [0063]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to arrange the condensed water storage section below the condensation heat exchange section in the combination of Pelisson, Kim, Burns, and Kontomaris as further taught by Kim so that the condensed water which has lost heat would naturally flow down due to the density difference to be collected into the condensed water storage section (Kim [0063]).

Regarding claim 19, the combination of Pelisson, Kim, Burns, and Kontomaris teaches:
wherein the condensation heat exchange section 12 or the condensed water storage section is provided with a vent portion 18 through which non-condensable gas accumulated in the condensation heat exchange section or in the condensed water storage section is removed (Burns col. 7, l. 39-43). 

Regarding claim 21, the combination of Pelisson, Kim, Burns, and Kontomaris teaches:
wherein at least part of a shape of the external reactor vessel cooling section 16, 6 includes a cylindrical shape, a hemispherical shape, and a double vessel shape, or a combination thereof (see Pelisson Fig. 1). 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelisson US 2010/0260302 in view of Kim et al. US 2014/0334590, Burns et al. US 7,975,484, and Kontomaris US 2013/0104548 as applied to claim 5 above, and further in view of Cunningham et al. US 3,213,833.
Regarding claim 6, the combination of Pelisson, Kim, Burns, and Kontomaris is silent regarding:
wherein the electric power produced during the normal operation of the nuclear power plant is supplied to an internal/external electric power system and an emergency power source.
Cunningham teaches (see Fig. 1):
wherein the electric power produced during the normal operation of the nuclear power plant is supplied to an internal/external electric power system and an emergency power source 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Pelisson, Kim, Burns, and Kontomaris with that of Cunningham for the advantages of providing power to plant auxiliaries (internal electric power system) so as to lessen/avoid reliance on the power main and to recharge batteries (emergency power source) so that backup power is available even when the generator is not actively producing electricity.

Regarding claim 7, the combination of Pelisson, Kim, Burns, Kontomaris, and Cunningham teaches:
wherein the electric power charged in the emergency power source (batteries) is supplied as emergency power during the accident of the nuclear power plant (it has been held that "apparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II. The combination of Pelisson, Kim, Burns, and Cunningham teaches all the structural limitations of the claim, and is capable of performing the recited function, since batteries can be used to supply power at any time, such as during an accident). 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelisson US 2010/0260302 in view of Kim et al. US 2014/0334590, Burns et al. US 7,975,484, and Kontomaris US 2013/0104548 as applied to claim 1 above, and further in view of Allen et al. US 2013/0223579.
Regarding claims 10 and 11, the combination of Pelisson, Kim, Burns, and Kontomaris is silent regarding:
wherein seismic design of seismic categories I, II or III is applied. 
wherein safety classes 1, 2 or 3 are applied. 
Allen teaches:
wherein seismic design of seismic categories I, II or III is applied [0012]. 
wherein safety classes 1, 2 or 3 are applied [0011]. 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Pelisson, Kim, Burns, and Kontomaris with that of Allen to ensure system safety.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelisson US 2010/0260302 in view of Kim et al. US 2014/0334590, Burns et al. US 7,975,484, and Kontomaris US 2013/0104548 as applied to claim 1 above, and further in view of Choi US 2016/0231059.
Regarding claim 15, the combination of Pelisson, Kim, Burns, and Kontomaris is silent regarding:
wherein the condensation heat exchange section is provided with a motor or pump that supplies a cooling fluid to the condensation heat exchange section to exchange heat with the 
Choi teaches (see Fig. 1):
wherein the condensation heat exchange section 8 is provided with a motor or pump 9 that supplies a cooling fluid to the condensation heat exchange section to exchange heat with the fluid.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Pelisson, Kim, Burns, and Kontomaris with that of Choi for the advantage of forced circulation of cooling water through the condenser for increased heat exchange.

Regarding claim 16, the combination of Pelisson, Kim, Burns, Kontomaris, and Choi teaches:
wherein the cooling fluid comprises air, pure water, seawater, or a mixture thereof (sea water, Choi Fig. 1; cooling water, Burns col. 1, l. 44-45). 

Claims 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelisson US 2010/0260302 in view of Kim et al. US 2014/0334590, Burns et al. US 7,975,484, and Kontomaris US 2013/0104548 as applied to claim 1 above, and further in view of No et al. US 2016/0141054.
Regarding claim 22, the combination of Pelisson, Kim, Burns, and Kontomaris is silent regarding:

No teaches (see Fig. 5):
wherein a pipe 420 is connected to an in-containment refueling water storage tank (IRWST) 400 such that refueling water is supplied to the external reactor vessel cooling section 200.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Pelisson, Kim, Burns, and Kontomaris with that of No to improve stability by replenishing evaporated or lost coolant using coolant supplied from the IRWST in order to provide continuous cooling to the reactor vessel (No [0061-0065]).

Regarding claim 28, the combination of Pelisson, Kim, Burns, and Kontomaris is silent regarding:
a core catcher provided inside the external reactor vessel cooling section to receive and cool corium when the reactor vessel is damaged. 
No teaches (see Fig. 5):
a core catcher 300 provided inside the external reactor vessel cooling section 200 to receive and cool corium 140 when the reactor vessel 100 is damaged. 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Pelisson, Kim, Burns, and Kontomaris with that of No for the advantages of preventing the leakage of the fission product as well as preventing the explosion triggered by rapidly generated steam (No [0050]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelisson US 2010/0260302 in view of Kim et al. US 2014/0334590, Burns et al. US 7,975,484, Kontomaris US 2013/0104548, and No et al. US 2016/0141054 as applied to claim 22 above, and further in view of Park et al. US 5,825,838.
Regarding claim 23, the combination of Pelisson, Kim, Burns, Kontomaris, and No is silent regarding:
wherein the external reactor vessel cooling section is provided with a second discharge portion through which the refueling water supplied from the IRWST is discharged. 
Park teaches:
wherein the external reactor vessel cooling section is provided with a second discharge portion 71, 84 through which the refueling water supplied from the water storage tank 30 is discharged. 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Pelisson, Kim, Burns, Kontomaris, and No with that of Park to continuously drain the hot water from the external reactor vessel cooling section in order to promote the cold water ingression and circulation to increase the external vessel cooling effect (Park col. 8, l. 48-53). 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelisson US 2010/0260302 in view of Kim et al. US 2014/0334590, Burns et al. US 7,975,484, and Kontomaris US 2013/0104548 as applied to claim 1 above, and further in view of Menken et al. US 5,026,517.
Regarding claim 24, the combination of Pelisson, Kim, Burns, and Kontomaris is silent regarding:
wherein a coating member is further provided to prevent corrosion of the reactor vessel. 
Menken teaches:
wherein a coating member is further provided to prevent corrosion of a metallic component contacting the coolant (analogous to the exterior of the reactor vessel, which is cooled by contact with coolant) (a coating is disposed on the surfaces of the metallic component “in order to prevent corrosion and diffusion of activated or activatable elements from the structural material of nuclear power plants into the reactor coolant and vice versa” col. 2, l. 18-21). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Pelisson, Kim, Burns, and Kontomaris with that of Menken to prevent corrosion and diffusion of activated or activatable elements from the structural material of nuclear power plants into the reactor coolant and vice versa (Menken col. 2, l. 18-21). 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelisson US 2010/0260302 in view of Kim et al. US 2014/0334590, Burns et al. US 7,975,484, Kontomaris US 2013/0104548, and Menken et al. US 5,026,517 as applied to claim 24 above, and further in view of Kugeler et al. EP 0993000.
Regarding claim 25, the combination of Pelisson, Kim, Burns, Kontomaris, and Menken is silent regarding:

Kugeler teaches (Fig. 4):
wherein a surface of the wall 21 (an external heat transfer wall, which maps to the coating member) is chemically processed to increase a surface area (“The heat transfer from the wall 21 to the cooling water is carried out in a known manner, for. B. by cooling fins 28 or by forming the wall 21 as a corrugated surface compared to direct cooling of the reactor pressure vessel 3 is significantly improved” [0054]; it has been held that “The patentability of a product does not depend on its method of production.” MPEP § 2113. Fins and corrugations are among a wide range of structures that could result from chemical processing). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Pelisson, Kim, Burns, Kontomaris, and Menken with that of Kugeler to significantly improve cooling of the reactor vessel (Kugeler [0054]).

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelisson US 2010/0260302 in view of Kim et al. US 2014/0334590, Burns et al. US 7,975,484, and Kontomaris US 2013/0104548 as applied to claim 1 above, and further in view of Kugeler et al. EP 0993000.
Regarding claim 26, the combination of Pelisson, Kim, Burns, and Kontomaris is silent regarding:
a heat transfer member to smoothly transfer heat discharged from the reactor vessel. 
Kugeler teaches (Fig. 4):

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Pelisson, Kim, Burns, and Kontomaris with that of Kugeler to significantly improve cooling of the reactor vessel (Kugeler [0054]).

Regarding claim 27, the combination of Pelisson, Kim, Burns, Kontomaris, and Kugeler teaches:
wherein a surface of the heat transfer member is chemically processed to increase a surface area (by forming cooling fins or a corrugated surface, Kugeler [0054]; it has been held that “The patentability of a product does not depend on its method of production.” MPEP § 2113. Fins and corrugations are among a wide range of structures that could result from chemical processing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                            09/10/2021